COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 JERRY MICHAEL CHANCE D/B/A                     §
 OUTER LIMITS GAMEROOM,                                         No. 08-13-00248-CV
                                                §
                  Appellant,                                      Appeal from the
                                                §
 v.                                                             153rd District Court
                                                §
 ELLIOT & LILLIAN, LLC,                                       of Tarrant County, Texas
                                                §
                  Appellee.                                    (TC# 153-257372-12)
                                                §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for

further proceedings, in accordance with this Court’s opinion. We further order that Appellant

recover from Appellee all costs of this appeal, for which let execution issue. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF APRIL, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment